Title: To Alexander Hamilton from William Wilson, 16 October 1799
From: Wilson, William
To: Hamilton, Alexander


          
            Major General Hamilton
            Sir,
            Baltimore, October 16th 1799
          
          Being for a long time in an ill state of health, which disqualified me from performing the regular duties of an officer, I was compelled to relinquish a station to which ambition prompted me accept and pride made me anxious to undertake, I herewith inclose you my letter of resignation which will shew what was my wish and feelings at the time I was compelled to offer it, I have by a change of Climate restored my health perfecly which now makes me anxious once more to offer myself for the service of my Country, as I have reason to suppose there will be something to do, I beg leave to offer myself and hope if on inquiry you find I have not merited the attention of my brother Officers, to whom, I refer you for my Character and Conduct while I was honoured with a commission should you think favourably of my application, I would in case additional horse should be raised prefer that service, but in whatever station you think I could be most serviceable I will most cheerfully accept.
          I have the honor to be with perfect respect & Esteem Sir, Your most Obedient Servant
          
            Wm. Wilson
          
        